Citation Nr: 1438702	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  14-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1979 to March 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Buffalo, New York, which, in pertinent part, denied service connection for PTSD.  The Veteran testified from Buffalo, New York, at a July 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the July 2014 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  In this case, during the Board videoconference hearing, the Veterans Law Judge specifically noted the issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence reflecting a change in the Veteran's personality after the reported military sexual trauma (MST).  The Veterans Law Judge queried the Veteran specifically regarding the need for evidence supporting the alleged PTSD stressor; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

At the July 2014 Board videoconference hearing, the Veteran testified that he had received private mental health care treatment at Bethesda Hospital in Zanesville, Ohio.  The Veteran also testified that he was awarded SSA benefits based upon his mental condition.  Accordingly, upon remand, the AOJ should attempt to obtain a copy of any decision granting or denying SSA disability benefits, along with all supporting medical documentation used in reaching the decision, and take any necessary steps to obtain the Bethesda Hospital medical documentation.

The Board also notes that the Veteran has received VA mental health care treatment.  VA treatment records through January 2014 have been associated with the record.  On remand the AOJ should obtain the outstanding VA treatment records for the period on and after January 2014.

Mental Health Examination

Under 38 C.F.R. § 3.304(f)(5) (2013), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been diagnosed with PTSD and bipolar disorder.  The Veteran contends that PTSD is due to MST which occurred while he was stationed in Bermuda.  Service treatment records do not confirm the occurrence of in-service MST, and at the July 2014 Board videoconference hearing the Veteran testified that he had not discussed the incident with anyone until recently.  For these reasons, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD and bipolar disorder; in differentiating the PTSD symptoms from the symptoms of any other identified psychiatric disorder; and for an opinion as to whether the record indicates that MST occurred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private mental health treatment he has received, including treatment at the Bethesda Hospital in Zanesville, Ohio.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record, for the period on and after January 2014.

4.  Schedule the Veteran for a VA mental health examination to determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and bipolar disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Does the Veteran have a bipolar disorder?  If so, what symptoms are attributable to the bipolar disorder?

B)  If the Veteran has a current diagnosis of bipolar disorder, is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during active service?

C)  Does the Veteran have any other non-PTSD psychiatric disability?  If so, what symptoms are attributable to the non-PTSD psychiatric disability?

D)  If the Veteran has a current diagnosis of a non-PTSD psychiatric disability, is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during active service?

E)  Does the record reflect that in-service MST occurred in this case?  If it is the examiner's opinion that MST occurred, the examiner should specifically identify what factors this opinion is based on.

F)  If it is the examiner's opinion that MST occurred in this case, does the Veteran now have PTSD related to the MST?  If so, what symptoms are attributable to the PTSD?

G)  If multiple psychiatric disabilities are diagnosed, are one or more such disabilities caused by a separately diagnosed psychiatric disability?

H)  If multiple psychiatric disabilities are diagnosed, are one or more such disabilities aggravated (that is, permanently worsened in severity) by a separately diagnosed psychiatric disability?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then readjudicate the issue of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



